Exhibit 10.2

 

ALASKA COMMUNICATIONS SYSTEMS HOLDINGS, INC.

 

Issuer

 

GUARANTORS

 

and

 

THE BANK OF NEW YORK

 

Trustee

 

 

SUPPLEMENTAL INDENTURE

 

Dated as of January 25, 2005

 

--------------------------------------------------------------------------------

 

 

9 3/8% SENIOR SUBORDINATED NOTES DUE 2009

 

--------------------------------------------------------------------------------


 

THIS SUPPLEMENTAL INDENTURE (the “Supplemental Indenture”), dated as of
January 25, 2005, is made by and among ALASKA COMMUNICATIONS SYSTEMS HOLDINGS,
INC., a Delaware corporation, (the “Issuer”), ALASKA COMMUNICATIONS SYSTEMS
GROUP, INC., ACS OF THE NORTHLAND, INC. ACS OF ALASKA, INC., ACS OF FAIRBANKS,
INC., ACS OF ANCHORAGE, INC., ACS WIRELESS, INC., ACS INTERNET, INC., ACS
MESSAGING, INC. ACS INFOSOURCE, INC. ACS OF ALASKA LICENSE SUB, INC., ACS OF THE
NORTHLAND LICENSE SUB, INC., ACS OF FAIRBANKS LICENSE SUB, INC., ACS OF
ANCHORAGE LICENSE SUB, INC., ACS WIRELESS LICENSE SUB, INC., ACS LONG DISTANCE
LICENSE SUB, INC., ACS TELEVISION LICENSE SUB, INC., ACS SERVICES, INC. AND ACS
LONG DISTANCE, INC. (collectively, the “Guarantors”) and THE BANK OF NEW YORK,
as Trustee (the “Trustee”), under the Indenture dated as of May 14, 1999 (as
amended through the date hereof, the “Indenture”).  Capitalized terms used
herein and not otherwise defined shall have the meaning assigned to them in the
Indenture.

 

W I T N E S S E T H:

 

WHEREAS, the Issuer has issued its 9 3/8% Senior Subordinated Notes Due 2009
(the “Notes”) pursuant to the Indenture;

 

WHEREAS, the Issuer has offered (the “Tender Offer”) to purchase the Notes
pursuant to the Offer to Purchase and Consent Solicitation, dated January 12,
2005, and has solicited (the “Consent Solicitation”) the consents of the Holders
of the Notes to certain amendments to the provisions of the Indenture in
connection with the Tender Offer pursuant to the Issuer’s Offer to Purchase and
Consent Solicitation, dated January 12, 2005 (as amended through the date
hereof, the “Offer to Purchase”);

 

WHEREAS, in connection with the Consent Solicitation, the Issuer has obtained
the consents of certain Holders of the Notes to such amendments of certain
provisions of the Indenture and the Notes;

 

WHEREAS, Section 9.02 of the Indenture provides that with the consent of the
Holders of at least a majority in principal amount of the Notes then
outstanding, the Issuer, any Guarantor, and the Trustee may amend or supplement
the Indenture and the Notes, subject to specified exceptions;

 

WHEREAS, the Holders of a majority of the principal amount of the Notes
outstanding have duly consented to the proposed amendments set forth in this
Supplemental Indenture in accordance with Section 9.02 of the Indenture;

 

WHEREAS, the Issuer has heretofore delivered or is delivering contemporaneously
herewith to the Trustee (i) a copy of resolutions of the Board of Directors of
the Issuer, certified by the Secretary or an Assistant Secretary of the Issuer,
authorizing the execution, delivery and performance of this Supplemental
Indenture, (ii) a copy of resolutions of the Boards of Directors of each of the
Guarantors, certified by the Secretary or an Assistant Secretary of each of the
Guarantors, authorizing the execution, delivery and performance of this
Supplemental Indenture, (iii) evidence of the written consent of the Holders set
forth in the immediately preceding paragraph (iv) an Officers’ Certificate and
an Opinion of Counsel with and to the effect set forth in Section 7.02 of the
Indenture;

 

WHEREAS, all conditions necessary to authorize the execution and delivery of
this Supplemental Indenture and to make this Supplemental Indenture valid and
binding have been complied with or have been done or performed; and

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows.

 

ARTICLE ONE

AMENDMENTS

 

SECTION 1.01.  Amendments.  Subject to Section 2.01 hereof, the Indenture is
hereby amended by (A) deleting in their entireties Sections 4.02, 4.03, 4.04,
4.05, 4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 5.01(a)(2), (a)(3) and
6.01 (a)(4) and (B) deleting from the second paragraph of Section 5.01(a) the
phrase

 

--------------------------------------------------------------------------------


 

“Notwithstanding the foregoing clause (2) or (3), [t]” and replacing it with
“[T]”.  Effective as of the Payment Date (as defined in the Offer to Purchase),
none of the Issuer, Guarantors, Trustee or other parties to or beneficiaries of
the Indenture or the Notes shall have any rights, obligations or liabilities
under such deleted Sections or Articles and such Sections or Articles shall not
be considered in determining whether a Default or Event of Default has occurred
or whether either Issuer or any of the Guarantors has observed, performed or
complied with the provisions of the Indenture.

 

SECTION 1.02.   Amendment of Definitions.  Subject to Section 2.01 hereof, the
Indenture is hereby amended by deleting any definitions from the Indenture with
respect to which references would be eliminated as a result of the amendment of
the Indenture pursuant to Section 1.01 hereof.

 

ARTICLE TWO

MISCELLANEOUS

 

SECTION 2.01.   Effectiveness.  This Supplemental Indenture shall become
effective on and as of the date the counterparts hereto shall have been executed
and delivered by each of the parties hereto.  On the Payment Date (as defined in
the Offer to Purchase), this Supplemental Indenture will become operative as of
the date hereof.

 

SECTION 2.02.  Governing Law.  THE INTERNAL LAW OF THE STATE OF NEW YORK,
INCLUDING WITHOUT LIMITATION, SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW, SHALL GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL SUPPLEMENTAL
INDENTURE.

 

SECTION 2.03.  Counterparts.  This Supplemental Indenture may be executed in any
number of counterparts, each of which shall be an original; but such
counterparts shall constitute but one and the same instrument.

 

SECTION 2.04.  Severability.  In case any provision of this Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

SECTION 2.05.  Ratification.  Except as expressly waived, amended or
supplemented hereby, all of the terms of the Indenture shall remain and continue
in full force and effect and are hereby confirmed in all respects and, as
expressly waived, amended, or supplemented hereby, the Indenture is in all
respects agreed to, ratified and confirmed by each of the Issuer, the Guarantors
and the Trustee.

 

SECTION 2.06.  Trustee.  The Trustee accepts the trusts created by the
Indenture, as supplemented by this Supplemental Indenture, and agrees to perform
the same upon the terms and conditions of the Indenture, as amended and
supplemented by this Supplemental Indenture.

 

SECTION 2.07. No Representations by Trustee. The recitals contained herein shall
be taken as the statement of the Issuer and Guarantors, and the Trustee assumes
no responsibility whatsoever for their correctness.  The Trustee makes no
representations as to the validity or sufficiency of this Supplemental Indenture
or for the due execution hereof by the Issuer and the Guarantors.

 

SECTION 2.08.  Reaffirmation. The parties hereto make and reaffirm as of the
date of execution of this Supplemental Indenture all of their respective
representations, covenants and agreements set forth in the Indenture, as amended
by this Supplemental Indenture.

 

SECTION 2.09.  Assignment.  All covenants and agreements of the Issuer, the
Guarantors, and the Trustee in the Indenture, as amended by this Supplemental
Indenture, shall bind each of their respective successors and assigns, whether
so expressed or not.

 

--------------------------------------------------------------------------------


 

SECTION 2.10.  Third-Party Beneficiaries.  Nothing in this Supplemental
Indenture, express or implied, shall give to any Person, other than the parties
hereto and their successors under the Indenture and the Holders of the Notes,
any benefit or any legal or equitable right, remedy or claim under the Indenture
or this Supplemental Indenture.

 

SECTION 2.11.  Trust Indenture Act.  If any provisions hereof limit, quality or
conflict with a provision of the Trust Indenture Act of 1939, as amended from
time to time (the “TIA”), required under the TIA to be a part of and govern this
Supplemental Indenture, the provisions of the TIA shall control.  If any
provision hereof modifies or excludes any provision of the TIA that may be so
modified or excluded, the latter provisions shall be deemed to apply to this
Supplemental Indenture as so modified or excluded, as the case may be.

 

SECTION 2.12.  Unity.  All provisions of this Supplemental Indenture shall be
deemed to be incorporated in, and made a part of, the Indenture.  The Indenture,
as amended and supplemented by this Supplemental Indenture, shall be read, taken
and construed as one and the same instrument.

 

(signature pages follow)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed all as of the date and year first above written.

 

 

ALASKA COMMUNICATIONS SYSTEMS HOLDINGS, INC.

 

 

 

 

 

By:

  /s/ Leonard Steinberg

 

 

Name:

Leonard Steinberg

 

 

Title:

General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

ALASKA COMMUNICATIONS SYSTEMS GROUP, INC.

 

 

 

 

 

By:

  /s/ Leonard Steinberg

 

 

Name:

Leonard Steinberg

 

 

Title:

General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

ACS OF THE NORTHLAND, INC.

 

 

 

 

 

By:

  /s/ Leonard Steinberg

 

 

Name:

Leonard Steinberg

 

 

Title:

General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

ACS OF ALASKA, INC.

 

 

 

 

 

By:

  /s/ Leonard Steinberg

 

 

Name:

Leonard Steinberg

 

 

Title:

General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

ACS OF FAIRBANKS, INC.

 

 

 

 

 

By:

  /s/ Leonard Steinberg

 

 

Name:

Leonard Steinberg

 

 

Title:

General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

ACS OF ANCHORAGE, INC.

 

 

 

 

 

By:

  /s/ Leonard Steinberg

 

 

Name:

Leonard Steinberg

 

 

Title:

General Counsel and Corporate Secretary

 

--------------------------------------------------------------------------------


 

 

ACS WIRELESS, INC.

 

 

 

 

 

By:

  /s/ Leonard Steinberg

 

 

Name:

Leonard Steinberg

 

 

Title:

General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

ACS INTERNET, INC.

 

 

 

 

 

By:

  /s/ Leonard Steinberg

 

 

Name:

Leonard Steinberg

 

 

Title:

General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

ACS MESSAGING, INC.

 

 

 

 

 

By:

  /s/ Leonard Steinberg

 

 

Name:

Leonard Steinberg

 

 

Title:

General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

ACS INFOSOURCE, INC.

 

 

 

 

 

By:

  /s/ Leonard Steinberg

 

 

Name:

Leonard Steinberg

 

 

Title:

General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

ACS OF ALASKA LICENSE SUB, INC.

 

 

 

 

 

By:

  /s/ Leonard Steinberg

 

 

Name:

Leonard Steinberg

 

 

Title:

General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

ACS OF THE NORTHLAND LICENSE SUB, INC.

 

 

 

 

 

By:

  /s/ Leonard Steinberg

 

 

Name:

Leonard Steinberg

 

 

Title:

General Counsel and Corporate Secretary

 

--------------------------------------------------------------------------------


 

 

ACS OF FAIRBANKS LICENSE SUB, INC.

 

 

 

 

 

By:

  /s/ Leonard Steinberg

 

 

Name:

Leonard Steinberg

 

 

Title:

General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

ACS OF ANCHORAGE LICENSE SUB, INC.

 

 

 

 

 

By:

  /s/ Leonard Steinberg

 

 

Name:

Leonard Steinberg

 

 

Title:

General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

ACS WIRELESS LICENSE SUB, INC.

 

 

 

 

 

By:

  /s/ Leonard Steinberg

 

 

Name:

Leonard Steinberg

 

 

Title:

General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

ACS LONG DISTANCE LICENSE SUB, INC.

 

 

 

 

 

By:

  /s/ Leonard Steinberg

 

 

Name:

Leonard Steinberg

 

 

Title:

General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

ACS TELEVISION LICENSE SUB, INC.

 

 

 

 

 

By:

  /s/ Leonard Steinberg

 

 

Name:

Leonard Steinberg

 

 

Title:

General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

ACS SERVICES, INC.

 

 

 

 

 

By:

  /s/ Leonard Steinberg

 

 

Name:

Leonard Steinberg

 

 

Title:

General Counsel and Corporate Secretary

 

--------------------------------------------------------------------------------


 

 

ACS LONG DISTANCE, INC.

 

 

 

 

 

By:

  /s/ Leonard Steinberg

 

 

Name:

Leonard Steinberg

 

 

Title:

General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK

 

 

 

 

 

By:

  /s/ Daren M. DiNicola

 

 

Name:

Daren M. DiNicola

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------

 